Title: Enclosure: War Department Circular to the Commandants of Regiments, 25 January 1800
From: War Department
To: Commandants of Regiments


War Department 25th Jany 1800.
Sir,
The House of Representatives yesterday passed a Bill to suspend Enlistments for the Six additional Companies of Cavalry & the twelve Regiments of Infantry. It is now before the Senate, & may also receive the Sanction of that body. It is therefore thought advisable that the terms of enlistment be altered so as to run “for & during the existing differences between the United States & the French Republic, or for five years at the option of the Government.” You will cause all enlistments under your superintendance to be made accordingly till further orders.
The object of the new terms of Enlistment is to prevent a waste of the public Money in the Event of the Bill aforesaid passing, by securing the men to fill up the Regiments on the old establishment, without additional Bounty & Cloathing.

These instructions are to be observed until you shall receive others or contrary ones from Major General Hamilton.
I have the Honour to be, Sir,   With Respect, Your obed Servt.

James McHenry.

